814 F.2d 655Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur WILLIAMS, Sr., Plaintiff-Appellant,v.James VARNER;  Jennifer Langley;  Jack V. Turlingerton;Stanley Ward, Defendants-Appellees.
No. 86-7357.
United States Court of Appeals,Fourth Circuit.
Submitted Jan. 29, 1987.Decided March 16, 1987.

Arthur Williams, Sr., appellant pro se.
Tiare Bowe Smiley, Office of the Attorney General of North Carolina, for appellees.
Before SPROUSE, ERVIN and WILKINS, Circuit Judges.
PER CURIAM:


1
Arthur Williams, Sr., filed this 42 U.S.C. Sec. 1983 civil rights suit alleging constitutional violations arising from his prison transfer.  Defendants filed a motion to dismiss with affidavits which the district court treated as a motion for summary judgment.  The district court granted partial summary judgment as to two of Williams' claims.  Williams appeals.


2
The order Williams appeals from is not a final order, as it does not dispose of all the issues so that nothing remains to be determined.   Coopers & Lybrand v. Livesay, 437 U.S. 463, 467 (1978).  The district court did not direct entry of final judgment as to the claims decided pursuant to Fed.  R. Civ. P. 54(b).  Furthermore, this case may not be appealed under the exceptions of 28 U.S.C. Sec. 1292.  Nor does the appeal fit under the collateral order doctrine of Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


3
Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and dismiss the appeal for lack of jurisdiction.


4
DISMISSED.